Citation Nr: 0803421	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

When this case was most recently before the Board in June 
2005, it was remanded for further development.  It is now 
before the Board for further appellate consideration.


FINDING OF FACT

The veteran currently has no disability due to hepatitis C.  


CONCLUSION OF LAW

The veteran has no disability due to any hepatitis C incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice in May 2001.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Although the veteran has not been provided notice with 
respect to the disability-rating or effective-date element of 
his claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, an appropriate VA medical examination 
was provided and an appropriate VA medical opinion was 
obtained.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he contracted hepatitis C while in 
the military.  The service medical records show that the 
veteran was treated for viral hepatitis in November 1972.  
After service, a laboratory test was positive for hepatitis C 
in June 1999 but a laboratory test was negative for hepatitis 
C in June 2000.  On a VA examination in June 2001, the 
pertinent physical findings were normal and liver function 
tests were negative.  The assessment was hepatitis C 
positive, stable.  On a VA examination in January 2002, there 
was no sign of active liver disease or other symptoms. 

To resolve the contradicting medical evidence, the veteran's 
claim folder was forwarded to a VA physician in July 2005 for 
review and preparation of an opinion.  Following the review 
of the claims folder, the physician opined that the veteran 
had hepatitis C during the military.  The recent serologies 
do not indicate the veteran ever had hepatitis B.  A review 
of the hepatitis B surface antibody and antigen as well as 
hepatitis B e antibody and antigen revealed negative titers.  
The physician stated that it is also unlikely that he had 
hepatitis A since his hepatitis A total antibody, which 
reflects ever having a hepatitis A infection, and IgM, which 
reflect more recent infections, titers have been negative.  
The examiner further explained that the veteran had a 
qualitative positive hepatitis C serology in June 1999.  His 
risk factors included tattoos and multiple sexual contacts.  
The veteran's discharge examination indicated that the 
veteran had a tattoo on his right shoulder, skin graft, and 
hernia repair.  The examiner noted that the more definitive 
quantitative HCV serology on June 11, 2000 was negative.  He 
opined that this laboratory test indicates that the veteran 
had spontaneously resolved his hepatitis C infection.  He 
explained that this is not uncommon as upwards of 80 percent 
of acute hepatitis C infections spontaneously resolve.  The 
laboratory tests also show that the veteran does not have any 
underlying chronic liver disease.  Therefore, although the 
examiner opined that it was as likely as not that the veteran 
had in-service hepatitis C, he concluded that it had resolved 
without significant residuals.  

The Board has found the July 2005 opinion to be persuasive 
since it was rendered following a review of all of the 
pertinent evidence and is properly supported.  In fact, there 
is no medical evidence showing that the veteran currently has 
any disability due to hepatitis C.  Although the veteran 
apparently believes that he has residuals of hepatitis C, his 
lay opinion concerning this matter requiring medical 
expertise is of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


